Citation Nr: 1023675	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to a service-connected left eyebrow scar 
and/or conjunctivitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1984 to August 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This decision denied, in part, the Veteran's claim 
of entitlement to service connection for headaches to include 
as secondary to a left eyebrow scar.  The Veteran submitted a 
Notice of Disagreement in June 2007 and subsequently 
perfected his appeal in April 2008.

The Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge in June 2009.  A written transcript 
of this hearing has been prepared and incorporated into the 
evidence of record.  

This claim came before the Board in September 2009.  At that 
time, it was remanded for further evidentiary development.  
Such development having been accomplished, the claim is again 
before the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence does not support a finding 
that the Veteran's migraine headaches manifested during, or 
as a result of, active military service, nor are they 
secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for migraine headaches, to include as secondary to 
a service-connected left eyebrow scar or conjunctivitis, have 
not been met.  38 U.S.C.A §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Proper notice 
from VA must inform the Veteran of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  The record indicates that the appellant 
participated in a VA examination in December 2009 and the 
results from that examination have been included in the 
claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and 
an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The 
Board notes that the Court has noted that "only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance."  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when 
the examiner made the ultimate determination required by the 
Board's remand.)  The record indicates that the AMC requested 
the names and addresses of all medical care providers who had 
treated the Veteran for his migraines and obtained the 
requested VA medical opinions.  The AMC later issued a 
Supplemental Statement of the Case.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall, supra.  Therefore, in 
light of the foregoing, the Board will proceed to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2009).

II. The Merits of the Claim

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  




Facts and Analysis

The Veteran contends that he is entitled to service 
connection for migraine headaches, to include as secondary to 
his service-connected left eyebrow scar and/or 
conjunctivitis.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's migraines did not manifest during, or as a result 
of, active military service, nor are they secondary to a 
service-connected disability.  As such, service connection is 
not warranted.  

The Board will first address the Veteran's claim that his 
migraines are secondary to a service-connected disability.  
The Veteran is service-connected for a left eyebrow scar.  A 
noncompensable disability evaluation was assigned in an 
October 2005 rating decision, effective as of September 1, 
2005.  The Veteran was also granted service connection for 
conjunctivitis in a May 2007 rating decision.  A 10 percent 
disability rating was assigned, effective as of October 16, 
2006.  It is one of these two disabilities that the Veteran 
asserts is the cause of his migraine headaches.  

The record contains a VA examination from April 2005.  The 
Veteran was noted to have a scar above the left eyebrow that 
resulted in no subjective symptomatology.  The examiner noted 
that this scar had been present since a football injury in 
2000.  There were no functional impairments resulting from 
this scar and the condition did not result in any time lost 
from work.  The Veteran's service treatment records confirm 
that he suffered a laceration above the left eye in October 
2000.  

The record also contains a VA outpatient treatment record 
from December 2008.  The record notes that the Veteran 
believed his headaches were related to his left eye injury.  
The Veteran also seemed to recall that this was approximately 
when his headaches began.  The examiner offered no opinion 
regarding the Veteran's claimed etiology.  However, a June 
2009 VA outpatient treatment record notes that the Veteran 
continued to have headaches that were secondary to his eye 
trauma.  

Accordingly, the Veteran was afforded a VA examination for 
his migraines in December 2009.  He reported having headaches 
throughout his military service.  He described these 
headaches as minor until he injured his left eye in 2000, 
when he began to notice a worsening in his headaches within a 
few months following this incident.  The Veteran also 
indicated that he had noticed an increased frequency of 
headaches within the year preceding this examination.  The 
examiner diagnosed the Veteran with migraine headaches and 
concluded that it was less likely than not that these 
headaches were caused by or aggravated by the Veteran's in-
service left eyebrow injury.  The examiner based this 
opinion, in part, on the fact that the Veteran's service 
treatment records from the time of his injury in October 2000 
to separation in August 2005 did not indicate recurrent 
symptoms or treatment for headaches.  In addition, the 
examiner noted that the record pertaining to the Veteran's 
October 2000 head injury notes that the laceration was 
sutured - there was no indication of loss of consciousness, 
concussion, or associated neurological findings.  Finally, 
the Veteran reported that his family history was positive for 
migraine headaches.  The examiner concluded that all of these 
factors, when examined together, did not support the 
contention that the Veteran developed an increasing frequency 
or severity of headaches after the laceration injury of 
October 2000.  Rather, the examiner opined that these 
migraines were more consistent with the Veteran's familial 
history of migraines.  

The examiner provided an addendum to the December 2009 VA 
examination report in February 2010, noting that the 
Veteran's service treatment records failed to reveal any 
entries or evidence to indicate that the Veteran suffered 
from recurrent headaches during active duty.  The examiner 
agreed that the evidence demonstrated that the Veteran 
currently suffered from migraines.  However, there was no 
indication from the Veteran's service treatment records that 
these headaches began in or were incurred in military 
service.  The examiner also broadened her previous opinion, 
concluding that there was no evidence to suggest that the 
Veteran's migraines were aggravated by any of his service-
connected disabilities.  The examiner based this opinion on 
the fact that none of the Veteran's service-connected medical 
conditions would be expected to cause worsening of migraine 
headaches from a pathophysiological point of view, and the 
fact that the medical records did not support an increasing 
frequency or severity of headaches following the diagnosis or 
incurrence of any of the Veteran's service-connected 
disabilities.  As such, the examiner opined that it was less 
likely than not that the Veteran's migraine headaches were 
directly related to, or aggravated by, any of his service-
connected disabilities.  

The preponderance of the above evidence demonstrates that the 
Veteran's migraine headaches are not secondary to a service-
connected disability, to include a left eyebrow scar or 
conjunctivitis.  The December 2009 VA examiner indicated that 
the Veteran's service treatment records failed to demonstrate 
that the Veteran was treated for chronic headaches during 
military service.  In addition, there was no evidence of an 
increase in his headaches after his head injury of October 
2000.  Finally, in a February 2010 addendum, the examiner 
concluded that none of the Veteran's service-connected 
disabilities would be expected to cause a worsening in 
migraine headaches.  Based on this evidence, the Board 
concludes that the Veteran's migraine headaches are not 
secondary to a service-connected disability.  

The Board recognizes that the record contains a June 2009 VA 
outpatient treatment record that suggests that the Veteran's 
headaches were secondary to his eye trauma.  However, the VA 
physician made no reference to any medical evidence 
supporting this conclusion.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  In the present case, there is 
no reference to any clinical data or rationale supporting the 
conclusion that the Veteran's headaches were secondary to a 
head injury.  

While the Veteran asserts that his migraine headaches are 
secondary to his service-connected disabilities, the Board 
has also considered whether the Veteran's claim may be 
granted on a direct basis to afford him all possible avenues 
of entitlement.  In order for a claim to be granted on a 
direct basis, there must be competent evidence of a current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from chronic headaches during his 
active military service.  Upon examination in October 1989, 
the Veteran denied a history of frequent or severe headaches.  
The Veteran also denied a history of chronic migraines and a 
history of frequent or severe headaches in July 1990.  The 
Veteran complained of a headache in August 1990, but these 
were found to be related to acute bronchitis or pneumonia.  
The Veteran was subsequently found to have a normal head upon 
examination in November 1990, and an August 1999 magnetic 
resonance image revealed a normal study of the skull and 
brain.  The record demonstrates that the Veteran suffered 
trauma to his left eye in October 2000 and that he received 
stitches.  The record suggests that the Veteran may have 
complained of migraines in the weeks following this incident, 
but this fact is not entirely clear as the handwriting is 
somewhat illegible.  Nonetheless, there is no evidence of 
chronic headaches prior to, or subsequent to, this injury, 
and in an August 2004 medical record, it was noted that while 
the Veteran complained of watery eyes for the past month, he 
did not suffer from headaches.  The next evidence regarding 
headaches is from more than 4 years after the October 2000 
injury, when the Veteran was seen in March 2005 and April 
2005 with complaints of a headache.  The Veteran was 
diagnosed with epiphora in March 2005, but he was not 
diagnosed with migraines or chronic headaches.  In summary, 
there is no evidence of chronic headaches during the 
Veteran's military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of headaches related to military service.  
According to the April 2005 VA examination of record, the 
Veteran was in no acute distress and he had no symptoms 
associated with his left eye scar.  The Veteran made no 
reference to chronic headaches during this examination.  The 
first reference to headaches is a February 2006 VA outpatient 
treatment record in which the Veteran was complaining of 
headaches.  The record also contains a VA treatment record 
from February 2007 in which the Veteran was complaining of 
more frequent headaches.  Neither of these records suggests 
that the Veteran's symptomatology manifested during, or as a 
result of, his active military service.  

According to a December 2008 treatment record, the Veteran 
was continuing to have headaches with little change.  The 
Veteran indicated that he felt these headaches were related 
to in-service trauma, but the examining physician made no 
specific finding regarding this allegation.  The record also 
contains a VA treatment record from December 2009 in which 
the Veteran was seen with a migraine headache.  A diagnosis 
of migraine cephalgia was assigned at this time but no 
opinion was offered relating these headaches to military 
service.  Finally, the December 2009 VA examiner noted in her 
February 2010 addendum that a review of the Veteran's service 
treatment records failed to suggest that he suffered from 
chronic headaches during his active military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for migraine 
headaches on a direct basis.  The Veteran's service treatment 
records do not indicate that the Veteran sought treatment 
for, or was diagnosed with, chronic headaches or migraines.  
In addition, the December 2009 VA examiner specifically noted 
in her February 2010 addendum that the Veteran's service 
treatment records failed to reveal any entries or evidence 
which would indicate that the Veteran suffered from recurrent 
headaches while on active duty.  There is no other credible 
medical opinion of record indicating that the Veteran 
developed chronic headaches as a result of military service.  
Based on these findings, the Board concludes that service 
connection for migraine headaches is not warranted.  

The Board also considered a December 2009 opinion provided by 
a VA physician with the initials K.R.L. when making the above 
decision.  However, the Board does not find this opinion to 
be credible.  According to Dr. L, it was more likely than not 
that the Veteran's headaches started on active duty.  Dr. L 
based this opinion on a claim that review of the Veteran's 
service treatment records, along with his current medical 
records, showed multiple complaints and treatments for 
headaches while on active duty.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board does not find 
the opinion of Dr. L to be probative because it is not 
supported by an underlying rationale.  Dr. L simply noted 
that the Veteran was treated for headaches during military 
service, and as such, his current headaches must be related 
to these headaches.  However, in the same opinion, Dr. L also 
noted that the head is one of the most common sites for pain 
in the body and that everyone gets headaches from time to 
time.  Dr. L provided no discussion of why the Veteran's 
intermittent headaches in service were any different from the 
typical headaches suffered by everyone on occasion.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As a final matter, the Board recognizes that the Veteran 
believes he is entitled to service connection for his 
migraine headaches.  During his June 2009 hearing, the 
Veteran testified to suffering from headaches since his in-
service injury of 2000.  Lay assertions may serve to support 
a claim for service connection when they relate to the 
occurrence of events that are observable as a lay person or 
the presence of a disability of symptoms of a disability that 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when 
not corroborated by contemporaneous medical evidence).  


While the Veteran is competent to testify to this matter, the 
Board does not find the statement regarding the onset of the 
Veteran's chronic headaches to be credible.  The Veteran's 
service treatment records do not suggest that the Veteran 
sought treatment for headaches on a regular basis during his 
active military service.  In fact, the Veteran denied a 
history of frequent headaches on a number of occasions during 
his military service.  Furthermore, the Veteran's head injury 
resulted in no loss of consciousness and the Veteran denied 
any associated symptomatology upon examination in April 2005.  
Finally, the VA examiner found no evidence of recurrent 
headaches during active military service and she concluded 
that none of the Veteran's service-connected disabilities 
would affect the Veteran's headaches.  Rather, the examiner 
related the Veteran's current migraines to his family 
history.  As such, the objective evidence of record 
contradicts the Veteran's claims of chronic headaches during 
active military service.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
migraines, to include as secondary to a service-connected 
disability.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to the service-connected left eyebrow 
scar and/or conjunctivitis, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


